Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00294-CR

                                Michael Lemone ROBERTS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 14, Bexar County, Texas
                                  Trial Court No. 526617
                    Honorable Susan Elizabeth Skinner, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED May 15, 2019.


                                              _____________________________
                                              Patricia O. Alvarez, Justice